Citation Nr: 1401401	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  00-18 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to automobile and adaptive equipment, or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Veteran had active service from August 1964 to April 1965, and November 1968 to November 1978. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran submitted additional evidence in October 2006, and the claim was denied again in a November 2006 rating decision.  The Veteran submitted a notice of disagreement (NOD) in February 2007, a statement of the case (SOC) was issued in December 2008, and a VA Form 9 was submitted in December 2008.  The Veteran submitted additional evidence in October 2006, and the claim was denied again in a November 2006 rating decision. 

The Veteran provided testimony as to the issue on appeal before a Veterans Law Judge (VLJ) at the RO in October 2012.  A transcript is of record.  

In August 2013, the Board remanded the matter on appeal for additional evidentiary development.  The case has now been returned for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran is service-connected for anxiety with depression, rated 100 percent disabling; a chronic lumbar strain, rated 60 percent; residuals of a shell fragment wound (SFW) of the left leg with retained foreign body and causalgia, rated 40 percent; chronic cervical syndrome, rated 30 percent; tinea cruris, rated 30 percent; osteoarthritis of the left knee, rated 20 percent; carpal tunnel syndrome (CTS) of the right upper extremity, rated 20 percent; CTS of the left upper extremity, rated 20 percent; osteoarthritis of the right knee, rated 10 percent; residuals of a SFW of the thoracic area of the back, rated 10 percent; residuals of a SFW of the right leg, (Muscle Group 12), rated 10 percent; a scar of the right leg, as a SFW residual of the right leg, rated 10 percent; a scar of the thoracic area of the back, as a SFW residual, rated 10 percent; and noncompensable ratings are assigned for residuals of a fracture of the right zygoma (cheekbone) and for residuals of a hemorrhoidectomy.  There is a combined disability rating of 100 percent.  

2.  The Veteran is entitled to special monthly compensation (SMC) under 38 U.S.C. § 1114, subsection (s) and 38 C.F.R. § 3.350(i) on account of anxiety with depression, a single disability upon which a total individual unemployability rating (TDIU) is based, and additional service-connected disabilities of left upper extremity CTS, right upper extremity CTS, chronic lumbar strain, left knee osteoarthritis, right knee osteoarthritis, SFW residuals of the right leg, SFW of the left leg with retained foreign body and causalgia, independently ratable at 60 percent or more.  He is also entitled to SMC under  38 U.S.C. § 1114, subsection (l) and 38 C.F.R. § 3.350(b) on account of being so helpless as to be in need of regular aid and attendance while not hospitalized at U.S. government expense.

3.  The evidence of record is in relative equipoise as to whether the Veteran has functional impairment and disability which more closely approximates such loss of use of both hands and lower extremities, in addition to significant limitation of motion of each knee, to equate with permanent loss of use, due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for automobile and adaptive equipment, or adaptive equipment only, are met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350, 3.808 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

VA electronic treatment records show that in April 2010 the Veteran was referred for an aid to assist with his activities of daily living (ADL's) 7 days per week, not to exceed 3 hours per day, with the Augusta VAMC as the payor source.  In May 2010 the Veteran presented with severely limited bilateral hip flexion which did not allow him to flex forward while sitting in his power chair.  This was a long standing and fixed bony deformity and could not be altered through therapeutic intervention.  This was preventing him from leaning forward to open or unlock his doors.  In March 2011 it was reported that the Veteran had a personal vehicle with a wheelchair lift. 

VA electronic records demonstrate that the Veteran was seen and evaluated on many occasions for his service-connected musculoskeletal disabilities.  Some of these records reflect that the Veteran was not a surgical candidate for knee replacements, or other surgery, because of his nonservice-connected obesity.  

On VA examination in August 2007 for aid and attendance an examiner reported that the Veteran was confined to a motorized scooter and had marked immobility related to his multiplicity of arthritic, muscular, appendicular, skeletal, and spine issues, along with his (nonservice-connected) morbid obesity.  It was impossible to assess accurately how much flare-ups contributed to additional pain, immobility or functional impairment as the Veteran stated that he could barely move his lower extremities even when pain was at its baseline.   He related that he was last able to stand, and then, only with the assistance of two other people at the Physical Therapy clinic on July 31, 2007.  He related that prior to that time he was able to get out of bed but only with tremendous effort, and with the assistance of two people, to get a rolling walker/chair and could ambulate a few steps.  He stated that he has enough mobility to change his urinary bag and with the assistance of a special device is able to cleanse his anorectal area after bowel movements but only by rolling over on his side.  He stated he was only able to feed himself with the use of specialized utensils that had foam wrapped around the handles due to diminished ability to grip objects secondary to his history of CTS and arthritis of the hands.  He reported that a home health aide and a friend wash his clothes, buy and prepare his food, transport him to appointments, make his bed and change his linens.  Also, he was unable to put on his shirt by himself, due to immobility in his neck and shoulders, unable to put on pants by himself due to immobility in his back, hips and knees, and unable to bend over to put on his own shoes.  He stated that limited mobility caused him to sometimes soil himself with urine and feces. 

On VA examination in December 2010 the multiple claims files were reviewed.  The Veteran had significant muscle weakness and atrophy with fatigability and lack of endurance.  He had injuries to the femoral nerve and the obturator nerve.  He had visible muscle loss and atrophy with depression in surface contour noted, primarily involving the anterior and medial thigh muscles.  Given the degree of immobility noted due to the Veteran's other numerous medical problems, morbid obesity and severe arthritis, it was very difficult to assess the contribution to functional impact from the muscle injuries alone.  

The Veteran testified during the October 2012 Board hearing that he had sharp pain due to a tailbone that tilted to the left and he stated that he had nerved damage.  Transcript, page 3.  He was in a motorized wheelchair.  The service representative stated that this was not because the Veteran had total loss of use of his lower extremities, but instead had such loss due to weakness that he could only stand for about two to three minutes before having to sit down.  Also, he was unable to walk more than 500 feet, before having to sit down.  The Veteran testified that several years ago, he was able to walk 40 feet by using a walker but that his condition had deteriorated.  Transcript, page 4.  He could now walk usually only about 5 feet, and that he might be able to walk 10 feet to get to a bathroom.  As to adaptive equipment around his own house, the Veteran related that he had paid for his own ramp and had paid for widening of some his doorways; and that VA had only paid for his bathroom, such that he now has a "drive-in shower," and for widening of doors to the master bedroom.  Transcript, page 5.  He had a manual wheelchair that he used when he took a shower.  Thus, he did not do much walking at all.  When traveling, he explained that he was able to get up out of his motorized wheelchair to transfer to a car seat by using a "trapeze" bar, and that the car seat swiveled around, and could move up and down.  He stated that he purchased all of this equipment himself.  His automobile has an automatic transmission.  He has greater problems with his left leg due to SFWs, than the right leg.  Transcript, page 6.  

The Veteran further testified that he has, at times, lost feeling in his feet or legs when driving, because of nerve damage, and at such times he would pull his vehicle to the side of the road.  It was asserted that he has loss of use of both lower extremities due to his service-connected disabilities.  The Veteran testified that the retained foreign bodies in his lower extremities were still detectable by X-rays.  Transcript, page 7.  

As to the impairment due to his service-connected back disability, the Veteran testified that this impairment causes significant pain if he sat for too long.  Transcript, pages 8-9.  Due to his back disability, he has a pinched nerve which affects his bowel movements and ability to urinate.  He also has pinched nerves in his upper back that causes pain down his arms.  The pain in his arms has caused problems, particularly when using the "trapeze" bar to get into his car.  Fortunately, his motorized wheelchair can move upwards; otherwise, he would not be able to stand up to get into his car.  Transcript, page 10.  His arms were so impaired that he had purchased a knob that he used on his steering wheel.  Trancript, pages 10-11.  Without the knob, any attempt at driving would cause great difficulty using the steering wheel to turn his vehicle.  Transcript, page 11.  His cervical condition and left CTS were the greatest factors in causing this difficulty.  Transcript, page 12.  He also had constant knee pain.  Transcript, page 13.  His CTS caused difficulty grasping, and was a reason he used a knob on his steering wheel.  Transcript, page 14.  

On VA eye examination in October 2013 the Veteran's records were reviewed.  The examiner reported that the Veteran did not have a visual field defect.  The diagnoses were early cataracts of each eye and minimal macular pigmentary degeneration of the right eye; but otherwise normal examination findings with no loss of visual function.  It was noted that the Veteran had a history of a right orbital rim fracture but with no ocular complications of strabismus or enophthalmos on the current examination.  There was perhaps mild "malar retrusion" on examination.  The Veteran's distant and near visual acuity was correctable to 20/40 or better in each eye.  He did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye.  He also did not have a corneal irregularity that resulted in severe irregular astigmatism.  

The Veteran was afforded VA examinations in October and November 2013 by the same VA examiner.  The Veteran's file was reviewed.  Collectively, the examiner reported that based on the examiner's experience as a board certified orthopedic surgeon that the Veteran's conditions of the extremities did not indicate any need for amputation of any (upper or lower) extremity.  The examiner noted that the Veteran had received the Purple Heart for SFWs received in combat. 

On physical examination the Veteran used both hands and his fingers without major impairment.  He could grasp the examiner's hands.  He used his left and right lower extremities in the examiner's presence and demonstrated that he could stand on both feet, which was done in the examiner's presence when X-rays were taken.  However, it took both the examiner and an X-ray technician to help the Veteran achieve a standing position.  

The examiner opined that the Veteran's primary major medical problem was morbid obesity that had accelerated and increased the severity of degenerative joint disease (DJD) in the Veteran's lower extremities, as demonstrated on X-rays of the knees.  It was the examiner's opinion that the Veteran's morbid obesity was not "secondary" to active duty service.  The examiner also opined that the recent necrotizing fasciitis infection of the Veteran's right thigh in May 2013 was not related to military service and was not related to the SFW sustained in Viet Nam.  The necrotizing fasciitis infection required major skin and soft tissue resection down to the muscle on the Veteran's right anterior thigh which then required large skin grafts to cover the skin defects on his right thigh.  The VA examiner further opined that the Veteran's morbid obesity was also producing major secondary medical issues which were serious and life-threatening, including the necrotizing fasciitis episode (the severe infection of the right thigh) in May 2013 and could have led to an emergency amputation of the Veteran's entire right lower extremity.

The examiner referred to published orthopedic journal articles in which it was reported that there was a higher mortality rate in older patients who had necrotizing fasciitis (i.e., 60 year old and older patients).  The Veteran reported that his morbid obesity had occurred after he left active duty in November 1978 and that he did not have severe obesity before he took significant major psychiatric medications prescribed by his VA physicians at the Atlanta VA Medical Center (VAMC) in the 1990s.  He reported having taken those medications for two to three years and then stopped taking them.  The VA examiner reported that he knew that some psychiatric medications caused weight gain but as an orthopedic surgeon he had no experience or training, as would a psychiatrist, to know whether the Veteran's psychiatric medications prescribed by VA after service had produced or contributed to the Veteran's morbid obesity.  Therefore, the VA examiner concluded that it would be speculation on his part to state that the Veteran's morbid obesity was or was not secondary to the Veteran's significant service-connected psychiatric disorder.

In the VA examiner's opinion there was no conflicting medical evidence.  The examiner stated that the Veteran's knee joints were not ankylosed on examination or on X-rays of the knees in October 2013.  It was noted that, medically, ankylosis of the knee joints meant that they were fused (not moving) by either bone or fibrous tissue.  The Veteran's knee range of motion was from approximately 20 to 70 degrees of flexion in the right knee plus and in the left knee it was from 0 to plus 60 degrees of flexion.  A more accurate measurement of knee range of motion was not possible because of severe obesity.  Additionally, the Veteran had no apparent shortening of either lower extremity on examination and there was no evidence of bone loss of the femurs or tibias which would produce loss of length of the lower extremities.  Further, the examiner noted that the Veteran had no paralysis (partial or complete) of either lower extremity on the examination.  Also, the Veteran had no foot drop.  

Law and Regulations

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b).  

The applicable regulation defines a veteran as being eligible if entitled to compensation for disability resulting in loss or permanent loss of use of one or both feet.  38 C.F.R. § 3.808(b)(1); or, loss or permanent loss of use of one or both hands.  38 C.F.R. § 3.808(b)(2); or, permanent impairment of vision of both eyes: Central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20° in the better eye.  38 C.F.R. § 3.808(b)(3).  For the purposes of adaptive equipment only, ankylosis of one or both knees or one or both hips is required.  38 C.F.R. § 3.808(b)(3).  

In this case, the Veteran is service connected for anxiety with depression, rated 100 percent disabling; a chronic lumbar strain, rated 60 percent; residuals of a SFW of the left leg with retained foreign body and causalgia, rated 40 percent; chronic cervical syndrome, rated 30 percent; tinea cruris, rated 30 percent; osteoarthritis of the left knee, rated 20 percent; CTS of the right upper extremity, rated 20 percent; CTS of the left upper extremity, rated 20 percent; osteoarthritis of the right knee, rated 10 percent; residuals of a SFW of the thoracic area of the back, rated 10 percent; residuals of a SFW of the right leg, (Muscle Group 12), rated 10 percent; a scar of the right leg, as a SFW residual of the right leg, rated 10 percent; a scar of the thoracic area of the back, as a SFW residual, rated 10 percent; and noncompensable ratings are assigned for residuals of a fracture of the right zygoma (cheekbone) and for residuals of a hemorrhoidectomy.  There is a combined disability rating of 100 percent.

The Veteran is also entitled to SMC under 38 U.S.C. § 1114, subsection (s) and 38 C.F.R. § 3.350(i) on account of anxiety with depression, a single disability upon which a total individual unemployability rating (TDIU) is based and additional service-connected disabilities of left upper extremity CTS, right upper extremity CTS, chronic lumbar strain, left knee osteoarthritis, right knee osteoarthritis , SFW residuals of the right leg, SFW of the left leg with retained foreign body and causalgia, independently ratable at 60 percent or more.  He is also entitled to SMC under  38 U.S.C. § 1114, subsection (l) and 38 C.F.R. § 3.350(b) on account of being so helpless as to be in need of regular aid and attendance while not hospitalized at U.S. government expense.  

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808.  The term "loss of use of a hand or foot" is defined in another VA regulation as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. § 3.350(a)(2)(i).  

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis; for example.  38 C.F.R. § 3.350(a)(2)(i).  

38 C.F.R. § 3.350(a)(2)(i) provides examples, as follows.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 31/2 inches or more, will constitute loss of use of the hand or foot involved.  38 C.F.R. § 3.350(a)(2)(i)(a).  Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. § 3.350(a)(2)(i)(b).  

Loss of use of both buttocks shall be deemed to exist when there is severe damage by disease or injury to muscle group XVII, bilateral, (diagnostic code 5317) and additional disability making it impossible for the disabled person, without assistance, to rise from a seated position and from a stooped position (fingers to toes position) and to maintain postural stability (the pelvis upon head of femur). The assistance may be done by the person's own hands or arms, and, in the matter of postural stability, by a special appliance.  38 C.F.R. § 3.350(a)(3).  


Analysis

Initially, it must be observed that the Veteran is not service-connected, and thus not receiving compensation, for any disability of the eyes.  Thus, any ocular impairment from somewhat diminished visual acuity found on examiner in October 2013 may not be considered in reaching a determination as to the matter on appeal.  

An October 2001 Board decision denied service connection for weight gain, secondary to medications prescribed for service-connected disabilities.  Similarly, service connection is not in effec for residuals of the Veteran's more recent episode of the necrotizing fasciitis of the right thigh.  

The Board notes that the Veteran has some superimposed nonservice-connected disabilities.  That is, superimposed on his significant service-connected musculoskeletal disabilities, is impairment due to nonservice-connected obesity.  There is also impairment of the right thigh due to his more recent, and nonservice-connected, necrotizing fasciitis infection which had required major skin and soft tissue resection down to the muscle of the right anterior thigh.  

In this case, while it is undisputed that the Veteran has significant functional limitation due to nonservice-connected obesity, the evidence is not clear to what extent functional impairment stemming from the Veteran's service-connected disabilities of his spine, his right lower extremity, and his left lower extremity are separable from impairment due to obesity and the residuals of necrotizing fasciitis infection.  The Board notes that when it is not possible to separate the effects of service-connected and nonservice-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, the 2013 VA examiner stated that the nonservice-connected obesity both aggravated and accelerated the Veteran's service-connected arthritis in his knees.  The December 2010 VA examiner stated that it was difficult to assess the contribution of nonservice-connected obesity and severe arthritis to the functional impact of the service-connected SFW injuries to the muscles of the legs.  

In this regard, it was indicated at the October 2012 hearing that the Veteran might not be service-connected for radicular symptoms stemming from his service-connected chronic cervical syndrome.  However, a review of the record shows that even the recent September 2013 rating decision cited two older Diagnostic Codes (DCs) used for evaluating the service-connected cervical spine disability, i.e., DC 5290 (for limitation of motion of the cervical spine) and DC 5293 (for intervertebral disc syndrome (IVDS)).  Accordingly, the Board will consider any radicular symptoms stemming from the service-connected chronic cervical syndrome as being service-connected for the purpose of this appeal.  Thus, neurological symptoms of weakness in the upper extremities must be considered and the Veteran's testimony is consistent with the clinical evidence of weakness.  

The favorable evidence in this case includes December 2010 examination which found that the Veteran had marked immobility due to his service-connected musculoskeletal disabilities, resulting in his being confined to a wheelchair.  On the other hand, the October 2013 general medical examination reached findings which are not favorable.  

To the extent that the medical evidence of record does not completely address the matter of the degree of functional use, or to put it another way, the degree of functional loss, of his extremities, the Veteran is competent to testify as to his ability or inability to move and use both of his arms and both of his legs.  Moreover, the Board finds his testimony credible as to degree of functional impairment that he now has.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this regard, ankylosis is complete immobility of the knee joint in a fixed position, either favorable or unfavorable.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The Veteran's competent and credible testimony therefore indicates that he does have some motion and some strength in his back and each upper and each lower extremity.  While it is clear that he does not have actual ankylosis of either knee or either hip (and he is not service-connected for disability of either hip), the indisputable fact remains that for all practical purposes the Veteran is confined to a wheelchair because of the combined impact of his service-connected disabilities, obesity, and residuals of necrotizing fasciitis of the right thigh and the Board is unable to separate the impacts of each of these.  As to his lower extremities he had arthritis of each knee, retained foreign bodies, muscle loss, muscle loss in both legs and involvement of at least two nerves in his right leg.  

Also, the 2013 VA examiner commented upon the Veteran's not needing an amputation of any extremity.  However, it is not the need for amputation which is the legal standard.  Rather, the proper standard is whether the remaining function equates with such function as would be obtained if the Veteran had amputation and used a prosthetic device.  Here, given his inability to even arise to a standing position by his own effort, the fact that the Veteran can stand to have X-rays taken, but, as noted by the 2013 examiner only with the help of two other persons, and even take a few simple steps does not require a conclusion that his disability picture is such that he would have less function were he to have prosthetic devices.  Stated in other terms, were he to have prosthetic devices if his legs were amputated at or above the knees, he would not have any greater function.  

To the contrary, with the favorable resolution of doubt in the Veteran's favor, it is reasonable to conclude that the end result is that the Veteran now has functional impairment and disability which more closely approximates such loss of use his lower extremities at to equate with permanent loss of use.  

In light of the favorable decision as it relates to the grant of the benefit sought, discussion of the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  








ORDER

Entitlement to automobile and adaptive equipment or adaptive equipment only is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


